Title: From George Washington to Major General Benedict Arnold, 14 August 1780
From: Washington, George
To: Arnold, Benedict


					
						Dear Sir
						Head Quarters 14th Augt 1780
					
					Colo. Hay proposes to send down a person into West Chester County to purchase some Cattle which are there, and as he will have occasion to go where there may be danger either from the Enemy or the disaffected, you will be pleased to give directions to Colo. Sheldon to afford

a proper party to cover Colo. Hays Agent while in the execution of the business. I am Dear Sir Yr most obt Servt
					
						Go: Washington
					
				